Citation Nr: 1020372	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  06-35 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable initial rating for sleep 
apnea prior to May 5, 2006, and to a rating in excess of 50 
percent thereafter.

2.  Entitlement to an initial rating in excess of 30 percent 
for status post fusion C5-6 and C6-7 levels.

3.  Entitlement to an initial rating in excess of 10 percent 
for lumbar spondylosis with degenerative joint disease.

4.  Entitlement to a compensable initial rating for right 
shoulder tendonitis prior to November 1, 2007, and to a 
rating in excess of 10 percent thereafter.

5.  Entitlement to a compensable initial rating for status 
post nasal fracture.

6.  Entitlement to a compensable initial rating for herpes 
simplex type II.

7.  Entitlement to a compensable initial rating for scars of 
second digits of both hands.

8.  Entitlement to service connection for history of fracture 
of the left wrist.

9.  Entitlement to service connection for history of a left 
foot injury.

10.  Entitlement to service connection for erectile 
dysfunction.

11.  Entitlement to service connection for status post left 
varicocelectomy.

12.  Entitlement to service connection for status post right 
index finger fracture.

13.  Entitlement to service connection for status post left 
index finger fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to 
September 2005.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  Since that time the Veteran moved to Texas and 
his claim is now under the jurisdiction of the Waco, Texas, 
RO.


FINDINGS OF FACT

1.  Prior to May 5, 2006, it was noted that the Veteran 
needed to be on a breathing assistance device. 

2.  The Veteran's sleep apnea has not resulted in chronic 
respiratory failure with carbon dioxide retention or cor 
pulmonale, or the requirement of a tracheostomy.

3.  The Veteran does not have ankylosis of the cervical 
spine.

4.  Prior to August 3, 2006, the Veteran had forward flexion 
of the lumbar spine to 80 degrees or better, and the combined 
range of motion of the lumbar spine was 190 degrees or 
better.

5.  From August 3, 2006, the Veteran has on occasion had 
lumbar spine forward flexion limited to 40 degrees.

6.  Prior to November 1, 2007, the Veteran's right arm range 
of motion was not limited to shoulder level, even when taking 
into consideration pain on motion.

7.  From November 1, 2007, the Veteran's right arm range of 
motion has at times been restricted to shoulder level due to 
pain on motion.

8.  The Veteran does not have complete obstruction of the 
nasal passage on one side and he does not have 50 percent 
obstruction of the nasal passage on both sides.

9.  It is not shown that at any time during the appeal period 
that the Veteran's herpes simplex type 2 has ever involved at 
least 5 percent, but less than 20 percent of total body area, 
affected at least 5 percent, but less than 20 percent of 
exposed areas, or required systemic therapy such as 
corticosteroids or other immunosuppressive drugs.

10.  The Veteran's index finger scars are superficial, they 
do not cause limited motion in an area exceeding 6 square 
inches, they do not cover an area of 144 square inches, they 
are not unstable, are not painful on examination, and do not 
limit the function of the Veteran's fingers.

11.  The Veteran has left wrist tendonitis that is residual 
of a left wrist injury during service.

12.  The Veteran has no current residuals of an in service 
left foot injury.

13.  The Veteran developed erectile dysfunction during 
service.

14.  The Veteran has no current residuals of an in service 
varicocelectomy.

15.  The record does not indicate that the Veteran fractured 
either index finger during service and he does not currently 
have a disability of either index finger that is related to 
service.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial 50 percent 
evaluation for the sleep apnea have been met since October 1, 
2005.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Code 6847 (2009).

2.  The criteria for the assignment of an initial rating in 
excess of 50 percent for sleep apnea have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic 
Code 6847 (2009).

3.  The criteria for an initial rating in excess of 30 
percent for status post fusion C5-6 and C6-7 levels have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2009).

4.  The criteria for an initial rating in excess of 10 
percent prior to August 3, 2006, for lumbar spondylosis with 
degenerative joint disease have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243 (2009).

5.  The criteria for a 20 percent initial rating for lumbar 
spondylosis with degenerative joint disease have been met 
from August 3, 2006.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2009).

6.  The criteria for an initial compensable rating for right 
shoulder tendonitis prior to November 1, 2007, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Code 5201 (2009).

7.  The criteria for a 20 percent initial rating for right 
shoulder tendonitis have been met from November 1, 2007.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic 
Code 5201 (2009).

8.  The criteria for an initial compensable rating for status 
post nasal fracture have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6502 (2009).

9.  The criteria for an initial compensable rating for herpes 
simplex types 2 have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7806, 7820 
(2009).

10.  The criteria for an initial compensable rating for scars 
of the second digits of both hands have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7801-7805 (in effect prior to October 23, 2008).

11.  The criteria for service connection for left wrist 
tendonitis, residual of a left wrist injury, have been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).

12.  The criteria for service connection for residuals of a 
left foot injury have not been met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2009).

13.  The criteria for service connection for erectile 
dysfunction have been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).

14.  The criteria for service connection for status post left 
varicocelectomy have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).

15.  The criteria for service connection for status post 
right index finger fracture have not been met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

16.  The criteria for service connection for status post left 
index finger fracture have not been met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).   

In May 2005, prior to the March 2006 rating decision on 
appeal, the RO sent a letter to the Veteran which advised him 
of the VCAA, including the types of evidence and/or 
information necessary to substantiate his claims and the 
relative duties upon himself and VA in developing his claims.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With regard to the increased rating claims, the appeals arise 
from the Veteran's disagreement with the initial rating 
evaluations following the grant of service connection.  In 
such cases the VCAA requires that the Secretary need only 
provide the Veteran with a generic notice after the initial 
claim for benefits has been filed and before the initial 
decision.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  No additional notice is required in the adjudication 
process because of the other forms of notice, such as notice 
contained in the rating decision and statement of the case 
(SOC), have already provided the claimant with the notice of 
law applicable to the specific claims on appeal.  Wilson v. 
Mansfied, 506 F.3d 1055 (Fed. Cir. 2007).  The Board further 
notes that the RO sent the Veteran VCAA notice regarding his 
increased rating claims in June 2008.

As to the duty to assist, VA has associated with the claims 
folder the Veteran's service treatment records and VA 
treatment records.  The Veteran submitted additional medical 
records, both VA and private, in support of his claims.  The 
Veteran has been provided VA medical examinations.  The 
Veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal and he has 
done so.  In June 2008 the Veteran stated that he had no 
additional information or evidence to submit. 

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claims after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).   

II.  Sleep Apnea

In the March 2006 rating decision on appeal the Veteran was 
granted service connection and a noncompensable rating for 
sleep apnea effective from October 1, 2005.  A September 2006 
rating decision granted the Veteran an increased staged 
rating of 50 percent from May 5, 2006.

Sleep apnea syndromes (obstructive, central, and mixed) are 
evaluated under 38 C.F.R. § 4.97, Diagnostic Code 6847.  
Under this section, a zero percent evaluation is warranted 
for an asymptomatic disorder, with documented sleep disorder 
breathing.  A 30 percent evaluation is assigned for 
persistent daytime hypersomnolence.  A 50 percent evaluation 
contemplates the required use of a breathing assistance 
device, such as a CPAP machine.  A 100 percent evaluation is 
assigned for chronic respiratory failure with carbon dioxide 
retention or cor pulmonale, or the requirement of a 
tracheostomy.

A July 2005 VA examination revealed the Veteran to have 
obstructive sleep apnea/hypopnea syndrome.  The examiner 
noted that the examination was only for compensation purposes 
and that the Veteran needed to follow up with his regular 
physicians for CPAP titration.  

A May 5, 2006, private medical record notes that the Veteran 
had severe excessive daytime sleepiness and that the Veteran 
was to be put on CPAP therapy.  

Although the Veteran may not have been on CPAP therapy prior 
to May 5, 2006, the Board interprets the July 2005 VA 
examination report as stating that the Veteran required CPAP 
therapy.  Consequently, the Board finds that as of October 1, 
2005, the Veteran was noted to need a breathing assistance 
device, such as a CPAP machine.  Accordingly, the Board finds 
that the Veteran met the criteria for a 50 percent rating for 
sleep apnea from the day after discharge from service, 
October 1, 2005.  All doubt has been weighed in favor of the 
Veteran.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). 

A November 2007 VA examination report notes that the Veteran 
uses a CPAP every night and has somewhat better sleep.  The 
Veteran stated that he was still sleepy during the day.  The 
record does not reveal that the Veteran has had chronic 
respiratory failure with carbon dioxide retention or cor 
pulmonale, or the requirement of a tracheostomy, at any time 
since discharge from service.  Consequently, an initial 
staged rating in excess of 50 percent is not warranted.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

III.  Cervical Spine

The Veteran seeks an initial rating in excess of 30 percent 
for his cervical spine disability.  The Veteran underwent an 
anterior discectomy and fusion procedure at C5-6 and C6-7 
levels in March 2005.  The Veteran reported neck pain with 
radiation into the right upper extremity.  Examination in 
July 2005 revealed the Veteran to have extension of 10 
degrees, forward flexion of 20 degrees, lateral flexion of 10 
degrees to the right and 30 degrees to the left, with 30 
degrees of lateral rotation bilaterally, all in association 
with residual posterior neck pain.  There was no indication 
of spasm, instability or incoordination, weakness or 
fatigability.

On VA examination in November 2007 the Veteran's cervical 
spine had 20 degrees of forward flexion, 20 degrees of 
extension, 15 degrees of left lateral flexion, 15 degrees of 
right lateral flexion, 40 degrees of left lateral rotation 
and 40 degrees of right lateral rotation.  The examiner 
stated that there was no pain on motion and that repetitive 
rotations did not decrease range of motion or spine function.  
The was no objective evidence of painful motion, spasm, or 
weakness.  There was mild tenderness over the base of the 
nape of the neck.  The Veteran was noted to have normal 
cervical posture, without ankylosis.

The general rating formula for diseases and injuries of the 
spine provides that, with or without symptoms such as pain, 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings will 
apply.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 30 percent rating is warranted for forward flexion of the 
cervical spine limited to 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

Diagnostic Code 5243 provides that intervertebral disc 
syndrome may be rated either based on the criteria listed 
above or based on incapacitating episodes.  Because the 
Veteran has not been shown to have had incapacitating 
episodes of intervertebral disc syndrome, the Board will rate 
the Veteran's cervical spine disability based on the criteria 
listed above.

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

In this case the Veteran has not met the criteria for an 
initial rating in excess of 30 for his cervical spine 
disability.  The Veteran has not been shown to have 
unfavorable ankylosis of the entire cervical spine at any 
time since discharge from service.  Accordingly, the 
preponderance of the evidence is against the Veteran's claim 
and a rating in excess of 30 percent has not been met at any 
time since discharge from service.  See Fenderson.

IV.  Lumbar Spine

The March 2006 rating decision on appeal granted the Veteran 
a 10 percent initial rating under Diagnostic Code 5242 for 
his lumbar spine disability.

As noted above, the general rating formula for diseases and 
injuries of the spine provides that, with or without symptoms 
such as pain, stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the following 
ratings will apply.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243.  

A 10 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or the combined range of motion of 
the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour.  

A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or 
if there is muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

Diagnostic Code 5242 has accompanying notes, of which the 
pertinent ones are as follows.  Note (1): Evaluate any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code.  Note (2): For VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5242.

Diagnostic Code 5243 provides that intervertebral disc 
syndrome may be rated either based on the criteria listed 
above or based on incapacitating episodes.  The VA outpatient 
records show that the Veteran has had lumbar radiculopathy 
but do not show that the Veteran has had any incapacitating 
episodes.  Because the Veteran has not been shown to have had 
incapacitating episodes of intervertebral disc syndrome, the 
Board will rate the Veteran's lumbar spine disability based 
on the criteria listed above.

The July 2005 VA examination report clearly shows that the 
Veteran did not meet the criteria for a 20 percent rating for 
his lumbar spine disability.  The July 2005 examination 
report indicated that the Veteran had 80 degrees of flexion 
and that the combined range of motion of the thoracolumbar 
spine was 190 degrees.  The examiners indicated that the 
Veteran did not have muscle spasm or guarding.  The July 2005 
examiner stated that there was no significant objective 
abnormality of the lumbar spine and that the Veteran appeared 
to be working and functioning without evidence of disability 
or functional impairment.  The Board has considered such 
factors as pain, weakness and incoordination with use, 
including the complaints of pain on forward flexion, however, 
even with such considerations the medical evidence dated 
prior to August 3, 2006, does not show that the Veteran's 
lumbar forward flexion was limited to 60 degrees or less, or 
that his combined range of motion was limited to 120 degrees 
or less, and thus the Veteran is not entitled to a rating in 
excess of 10 percent prior to August 3, 2006.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

An August 3, 2006, private medical record reveals that the 
Veteran had increased low back pain ant that his forward 
flexion was restricted to 40 degrees.  Because the Veteran's 
forward flexion was less than 60 degrees and greater than 30 
degrees the Board finds that the Veteran has met the criteria 
for a 20 percent rating for his lumbar spine disability since 
August 3, 2006.  

A review of the medical evidence does not show that the 
Veteran's lumbar spine flexion has ever been restricted to 
less than 30 degrees.  When provided a VA examination in 
November 2007, the Veteran was shown to have 65 degrees of 
forward flexion.  The examiner indicated that the Veteran did 
not have muscle spasm or guarding.  Consequently, the 
criteria for a 40 percent rating for the Veteran's lumbar 
spine disability has not been met. 

The Veteran has not been shown to have met the criteria for a 
rating in excess of 10 percent for his lumbar spine 
disability at any time prior to August 3, 2006.  From August 
3, 2006, the Veteran has been shown to meet the criteria for 
a 20 percent rating, but no higher, for his lumbar spine 
disability.  Accordingly, the Veteran is not entitled to an 
initial rating in excess of 10 percent prior to August 3, 
2006, or to a staged rating in excess of 20 percent 
thereafter for lumbar spondylosis with degenerative joint 
disease.  See Fenderson.

V.  Right Shoulder Tendonitis

The March 2006 rating decision granted the Veteran service 
connection for a cervical spine disability with right 
shoulder tendonitis.  The RO awarded the Veteran a separate 
noncompensable rating for right shoulder tendonitis in a 
September 2006 rating decision.  Service connection was made 
effective from October 1, 2005.  By means of a  July 2008 
rating decision the RO granted the Veteran a staged 10 
percent rating for right shoulder tendonitis, effective from 
November 1, 2007.  

A June 2005 VA general medical examination report indicates 
that the Veteran is right hand dominant.

The Veteran's right shoulder tendonitis is rated under 
Diagnostic Code 5201.  This diagnostic code provides for 
limitation of motion of the dominant arm at the shoulder 
level (90 degrees) provides a 20 percent rating.  Limitation 
of motion to midway between the side and shoulder level (45 
degrees) is assigned a 30 percent evaluation.  A 40 percent 
evaluation is warranted for the arm when motion is limited to 
25 degrees from the side.  In every instance where the 
schedule does not provide otherwise, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2009).

Full range of motion of the shoulder is zero degrees to 180 
degrees on forward elevation (flexion), zero degrees to 180 
degrees on abduction, and zero degrees to 90 degrees on both 
external and internal rotation.  38 C.F.R. § 4.71, Plate I 
(2009).

In July 2005 the Veteran reported more or less constant pain 
in his right shoulder which was rated at a level of six out 
of ten.  He had 135 degrees of abduction with slight pain.  
He had 150 degrees of flexion with slight discomfort.  There 
was 45 degrees of extension with minimal right shoulder 
discomfort.  There was no crepitation on manipulation of the 
right shoulder.  The Veteran had 90 degrees of abduction, 
with 70 degrees of external rotation and 80 degrees of 
internal rotation with only slight pain.  With full internal 
rotation the tip of the right thumb lacked eight inches of 
reaching the same level in the mid thoracic spine as reached 
by the left thumb.  The examiner stated that there were no 
significant objective findings, although the Veteran did have 
definite limitation of full internal rotation.  He noted that 
there was functional impairment with activities that involved 
any vigorous rotary or throwing motions, pushing, pulling, 
lifting and especially work overhead, or at least above 
shoulder level.

The medical evidence prior to November 1, 2007, reveals that 
the Veteran could move his right arm to above shoulder level 
with slight discomfort.  The examiner indicated that 
repetitive activities involving overhead work would result in 
increased symptomatology.  See Deluca.  Regardless, the 
Veteran was not shown to have restriction of right arm to 
shoulder level and thus did not meet the criteria for a 
compensable rating under Diagnostic Code 5201.  

The Veteran has not been shown to have any ankylosis of 
scapulohumeral articulation, any impairment of the humerus, 
or any impairment of the clavicle or scapula.  Consequently 
the Veteran would not be entitled to a compensable rating 
under Diagnostic Codes 5200, 5202, or 5203 (2009).

On VA examination on November 1, 2007, the Veteran was noted 
to have right shoulder flexion and abduction to 180 degrees.  
Pain was noted from 90 to 180 degrees of flexion and 
abduction.  The Veteran reported pain and grinding upon 
rolling his shoulder and upon overuse.  A July 2008 rating 
decision indicates that based on functional loss due to 
painful motion, increased fatigability and weakness that the 
Veteran's right shoulder met the criteria for a 10 percent 
evaluation under Diagnostic Code 5201.  The Board notes that 
this diagnostic code does not provide for a 10 percent 
rating.  Consequently, the Board finds that considering the 
Deluca factors, the Veteran's right shoulder disability at 
times results in limitation of the right arm motion to 
shoulder level.  Accordingly, the Board finds that the 
Veteran has met the criteria for an increased staged rating 
of 20 percent from November 1, 2007.

None of the medical records indicate that the Veteran has 
right arm motion limited to midway between side and shoulder 
level, consequently the Veteran is not entitled to a rating 
in excess of 20 percent for his right shoulder disability.  
Based on the above the Board finds that the Veteran is 
entitled to an increased initial rating of 20 percent from 
November 1, 2007, but is not entitled to a compensable 
initial rating prior to that date.  See Fenderson.

VI.  Nasal Fracture

The Veteran's status post nasal fracture is currently rated 
as noncompensable under 38 C.F.R. § 4.97, Diagnostic Code 
6502.  Under this code, a maximum 10 percent evaluation will 
be assigned for traumatic deviation of the nasal septum with 
50 percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.

On VA examination in June 2005 the Veteran reported that he 
had fractured his nose in 1994 and that it was immediately 
treated with closed reduction.  He asserted that he now 
snores loudly and that he occasionally will breathe through 
his mouth when he is exercising.  The Veteran suspected that 
he had a blockage in his left nostril because he had 
difficulty breathing through that nostril.  The Veteran 
denied recurrent sinus infections, purulent discharge, 
dyspnea at rest, or speech impairment.  Examination revealed 
the sinuses to be without tenderness and the nasal passages 
to be within normal limits.  The diagnoses included status 
post nasal fracture in 1994 with occasional interference when 
breathing through the left nostril.  X-rays did not show 
evidence of nasal fracture, and sinus x-rays were negative 
for air fluid levels.

When afforded a VA examination in November 2007, there was no 
obstruction of either nostril and there was no septal 
deviation.  There was no tissue loss, scarring, or deformity 
of the nose and no tenderness, purulent discharge, or 
crusting.

Because the medical evidence shows that the Veteran does not 
have 50 percent obstruction of the nasal passage on both 
sides or complete obstruction on one side he is not entitled 
to a compensable rating for status post nasal fracture under 
Diagnostic Code 6502.

The Board has also considered whether a higher rating is 
warranted under any other diagnostic code.  38 C.F.R. § 4.97, 
Diagnostic Code 6504 (2009) provides that scars of the nose 
or loss of part of the nose may be assigned a 10 percent 
rating if there is loss of part of one ala, or other obvious 
disfigurement.  In this case, because the evidence of record 
does not show external scarring, loss of part of the nose, or 
any disfigurement, there is no appropriate basis for rating 
the disability under Diagnostic Code 6504.  Nor does the 
evidence support findings of sinusitis which could warrant a 
compensable evaluation under Diagnostic Codes 6510 through 
6514 (2009).  Thus, the Board finds that there are no other 
rating criteria for which rating by analogy would be 
appropriate or beneficial to this Veteran for assigning a 
compensable rating.

The Veteran has not been shown to have met the criteria for a 
compensable rating at any time since discharge from service.  
Accordingly, the preponderance of the evidence is against the 
Veteran's claim and a compensable staged rating for status 
post nasal fracture is not warranted.  See Fenderson.

VII.  Herpes

Under Diagnostic Code 7820, infections of the skin not listed 
elsewhere (including bacterial, fungal, viral, treponemal and 
parasitic diseases) are to be rated as disfigurement of the 
head, face, or neck (Code 7800), scars (Codes 7801, 7802, 
7803, 7804, or 7805), or dermatitis (Code 7806), depending 
upon the predominant disability. 38 C.F.R. § 4.118.

The Veteran's service-connected herpes simplex has been rated 
noncompensable under Code 7806.  Because the involvement is 
not on the head, face, or neck, and there is no demonstration 
of scarring, the Board finds that the RO correctly rated the 
Veteran's herpes under Code 7806 (for dermatitis).  
Dermatitis or eczema warrants a 60 percent evaluation if it 
covers more than 40 percent of the entire body, more than 40 
percent of exposed areas are affected, or if constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs have been required during the 
past 12-month period.  Dermatitis or eczema covering 20 to 40 
percent of the entire body, affecting 20 to 40 percent of 
exposed areas, or requiring systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period warrants a 30 percent evaluation. 
Dermatitis or eczema covering at least 5 percent, but less 
than 20 percent, of the entire body; affecting at least 5 
percent, but less than 20 percent, of exposed areas; or 
requiring intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the past 12-month 
period warrants a 10 percent evaluation.  Dermatitis or 
eczema covering less than 5 percent of the entire body, 
affecting less than 5 percent of exposed areas; and requiring 
no more than topical therapy during the past 12-month period 
warrants a noncompensable evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.

For the period of the appeal, the Veteran's herpes virus 
infection has never been reported as involving at least 5 
percent of total body area, affecting at least 5 percent of 
exposed areas, or requiring systemic medication such as 
corticosteroids or immunosuppressive drugs.  On examination 
in June 2005 no herpes residuals were noted.  A private 
medical examination of the genitals in April 2006 noted that 
there were no abnormal skin lesions.  VA examination in 
November 2007 revealed no herpes rash present and no 
scarring.  Clearly, the criteria for a compensable rating 
under Code 7806 have not been met.

In summary the evidentiary record does not show that at any 
time during the appeal period the Veteran's herpes simplex 
type 2 has involved manifestations warranting a compensable 
rating.  See Fenderson.  Accordingly, an initial compensable 
rating is not warranted.  

VIII.  Finger Scars

The March 2006 rating decision granted the Veteran service 
connection and an initial noncompensable rating for index 
finger scars on both hands under Diagnostic Code 7805.

The Board notes that during the pendency of this appeal, VA 
revised the criteria for rating scars.  These criteria, 
however, are only applicable to those claims received by VA 
on or after October 23, 2008.  73 Fed. Reg. 54708 (September 
23, 2008).  Because the Veteran's claim was received before 
that date and because there is no medical evidence of record 
on or after October 23, 2008, those criteria are not 
considered herein.  See VAOPGCPREC 3-00; 65 Fed. Reg. 33422 
(2000); see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).

Scars not on the head, face, or neck are rated under 
Diagnostic Codes 7801-7805.  38 C.F.R. § 4.118.  For purposes 
of these diagnostic codes, a "deep scar" is one associated 
with underlying soft tissue damage, and a "superficial 
scar" is one not associated with underlying soft tissue 
damage.

Diagnostic Code 7801 provides ratings for scars, other than 
the head, face, or neck, that are deep or that cause limited 
motion.  Scars that are deep or that cause limited motion in 
an area or areas exceeding 6 square inches (39 sq. cm.) are 
rated 10 percent disabling.  Scars in an area or areas 
exceeding 12 square inches (77 sq. cm.) are rated 20 percent 
disabling.  Scars in an area or areas exceeding 72 square 
inches (465 sq. cm.) are rated 30 percent disabling.  Scars 
in an area or areas exceeding 144 square inches (929 sq. cm.) 
are rated 40 percent disabling.

Diagnostic Code 7802 provides ratings for scars, other than 
the head, face, or neck, that are superficial or that do not 
cause limited motion.  Superficial scars that do not cause 
limited motion, in an area or areas of 144 square inches (929 
sq. cm.) or greater, are rated 10 percent disabling.

Diagnostic Code 7803 provides a 10 percent rating for 
superficial unstable scars.  Note (1) to Diagnostic Code 7803 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.

Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars that are painful on examination.  
Diagnostic Code 7805 provides that other scars are to be 
rated on limitation of function of affected part.  

On VA examination in June 2005 the Veteran reported that the 
scar of his right second finger occasionally creates a sense 
of numbness with flexion.  He denied any symptoms secondary 
to the scars on his left hand.  Examination of the right 
second finger revealed a 2.5 cm scar which was not thickened 
or hypertrophied.  He was able to flex the fingers of both 
hands to the mid palmar crease bilaterally without 
difficulty.  The Veteran had a 0.5 x 0.5 L-shaped scar at the 
base of this left second finger.  There was also a well-
healed 0.7 cm scar along the dorsal aspect of the left second 
finger between the PIP and MCP which was occasionally a 
source of itching and not a source of tenderness or 
discomfort.  The diagnoses included scars involving the right 
second digit, occasionally a source of numbness and scar of 
the left second digit, occasionally a source of itching, not 
affecting functioning.

The Veteran was afforded a VA examination in November 2007 
and the examiner found no scar on the second finger of the 
right hand.  On the left there was a 3/4 inch by 1/4 inch scar 
which ran perpendicular to the main axis of the finger.  
There was no pain or adherence to the underlying tissue.  The 
scar was noted to be superficial without underlying soft 
tissue damage, inflammation, edema, or keloid formation.  The 
scar was stable and the skin texture was normal.  The 
examiner stated that the left second finger scar was not 
disfiguring and that it caused no limitation of functioning.

As shown by the examinations, the Veteran's index finger 
scars are superficial as they are not associated with 
underlying tissue damage.  The scars are not deep, and they 
do not cause limited motion (Diagnostic Code 7801).  The 
scars do not cover an area of 144 square inches (Diagnostic 
Code 7802).  The scars are not unstable (Diagnostic Code 
7803).  The scars were not painful on examination (Diagnostic 
Code 7804), and did not limit the function of the Veteran's 
fingers (Diagnostic Code 7805).  Consequently, the Veteran's 
scars do not meet the criteria for a compensable rating under 
any applicable diagnostic code.

Because the Veteran's index finger scars have not met the 
criteria for an initial compensable rating at any time since 
the grant of service connection, staged ratings are not for 
application.  See Fenderson.  Accordingly, the preponderance 
of the evidence is against the Veteran's claim and a 
compensable initial rating for scars of second digits of both 
hands is not warranted.

IX.  Extraschedular Considerations

The Board has considered whether referral for extraschedular 
ratings is appropriate.  In this case there is no evidence 
that the rating criteria are inadequate to evaluate the 
disabilities on appeal.  There is no evidence that the 
claimed disabilities, alone, cause marked interference with 
employment (beyond that contemplated in the evaluation 
assigned) or necessitate frequent periods of hospitalization.  
Accordingly, the Veteran's claims do not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and the Board is not required to remand these 
claims to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (2009).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

X.  Left Wrist

The Veteran reported on his May 2005 claim form that he 
fractured his left wrist in January 1979 and asserted that he 
should be granted service connection for residuals of a 
fracture of the left wrist.

On his June 2005 Report of Medical History, the Veteran noted 
that he had fractured his left wrist during service.  On VA 
examination in July 2005 X-rays were normal and examination 
of the wrist did not reveal any deformity.  The examiner 
noted that the Veteran had some slight tenderness on the 
dorsum of the left wrist which suggested a very mild residual 
tendonitis.

The record does reveal that the Veteran injured his left 
wrist during service and that he currently has tendonitis of 
the left wrist that is a residual of the in-service injury.  
In light of the current left wrist disability which is due to 
an injury during service, the Board finds that service 
connection for tendonitis of the left wrist is warranted.




XI.  Left Foot

The service treatment records reflect a left foot injury 
while playing softball in July 1991.  X-rays at that time 
revealed no evidence of fracture or dislocation of the left 
foot.  The diagnosis was soft tissue injury of the left foot.  
On a September 1998 Report of Medical History, the Veteran 
reported that he had injured his left foot in 1979.  The 
examiner noted that the left foot had resolved and was not 
considered disabling.  

On VA examination in July 2005 the Veteran reported that in 
1982 or 1983 he fractured the first metatarsal of his left 
foot when he kicked a table leg.  The Veteran reported that 
it was casted and that the injury went on to heal without any 
residuals.  The Veteran had no complaints relating to the 
left foot.  He was not using any orthotic devices.  
Examination revealed no deformity, painful motion, edema, 
weakness, instability, or tenderness.  There was normal 
weight bearing distribution on the foot when standing.  X-
rays of the left foot were unremarkable.  The examiner stated 
that there was a history of fracture of the left foot, which 
was treated conservatively, and appears to have healed 
without evidence of deformity, disability, or functional 
impairment.

In this case, the evidence demonstrates that the Veteran does 
not have any current left foot disability.  In the absence of 
proof of a present disability, there can be no valid claim 
for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Accordingly, the claim for service connection for 
history of fracture of the left foot is denied.  The 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

XII.  Erectile Dysfunction

A March 2004 service treatment record includes an impression 
of erectile dysfunction and a March 2005 service treatment 
record notes a two year history of erectile dysfunction.  On 
VA examination in July 2005 the diagnoses included erectile 
dysfunction and premature ejaculation with good response to 
Viagra and Paxil.

In this case the service treatment records show treatment for 
erectile dysfunction and the VA medical records indicate that 
the Veteran continues to have erectile dysfunction.  
Consequently, the Board finds that the Veteran's currently 
has erectile dysfunction that first developed during active 
service.  Accordingly, service connection for erectile 
dysfunction is warranted.  38 C.F.R. § 3.303.

XIII.  Varicocelectomy

The Veteran seeks service connection for residuals of a left 
varicocelectomy.  The service treatment records do show that 
the Veteran underwent a left varicocelectomy during service.  
A November 1981 Report of Medical History notes that the 
Veteran reported a varicocele repair in 1979 and that the 
Veteran had no sequelae.

On VA examination in July 2005 the Veteran reported that he 
had had a prominent vein which had been tender to touch.  The 
Veteran stated that surgery had successfully removed the 
vein.  He denied any sequelae resulting from his left 
varicocelectomy.  The diagnoses included status post left 
varicocelectomy with no sequelae.  The medical records show 
that the Veteran currently has a right hydrocele, but do not 
indicate that such is a result of the left varicocelectomy.  

In this case, the evidence demonstrates that the Veteran does 
not have any residuals resulting from the left 
varicocelectomy.  As noted above, the absence of proof of a 
present disability, there can be no valid claim for service 
connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Accordingly, the claim for service connection for status post 
left varicocelectomy is denied.  The preponderance of the 
evidence is against the claim, and the benefit-of-the-doubt 
doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990).


XIV.  Index Fingers

The Veteran stated on his May 2005 claim that he had 
bilateral index finger fractures in 1996.  He maintains that 
he is entitled to service connection for status post right 
index finger fracture and for status post left index finger 
fracture.

A July 1985 service treatment record indicates that the 
Veteran injured his right index finger playing baseball.  X-
rays of the right index finger were negative and the 
diagnosis was soft tissue injury to the right index finger.  

On a June 2005 Report of Medical History the Veteran reported 
a history of having broken his right and left index fingers 
and that he still had pain in the joints. 

A review of the service treatment records does not reveal 
that the Veteran ever fractured the index finger of either 
hand.  On VA examination in July 2005, the Veteran reported 
very slight stiffness and pain of each index finger.  
Examination revealed full extension and full flexion of the 
index fingers and there was no apparent weakness of grip 
strength.  X-rays of the index fingers revealed no evidence 
of any orthopedic abnormalities.  The diagnosis was history 
of fractures of the index finger, bilaterally.  The examiner 
noted that the fingers were treated conservatively and 
appeared to have healed without evidence of deformity, 
disability, or functional impairment.

In this case the service treatment records do reveal a right 
index finger injury, but the medical evidence fails to show 
that the Veteran fractured either index finger during 
service.  Furthermore, the post service medical records 
reveal that the Veteran has full range of motion of the index 
fingers without any current disability.  Although the Veteran 
has reported slight pain of the index fingers with gripping, 
a complaint of pain alone, without a diagnosed related 
disorder, does not constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).

In this case, the evidence does not indicate that the Veteran 
has any disability of either index finger.  As noted above, 
the absence of proof of a present disability, there can be no 
valid claim for service connection.  Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Accordingly, the claim for service connection 
for status post right and left index finger fractures is 
denied.  The preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).


ORDER

A 50 percent initial rating for sleep apnea is granted 
effective from October 1, 2005, subject to the law and 
regulations governing the award of monetary benefits.

An initial rating in excess of 50 percent for sleep apnea is 
denied.

An initial rating in excess of 30 percent for status post 
fusion C5-6 and C6-7 levels is denied.

An initial rating in excess of 10 percent for lumbar 
spondylosis with degenerative joint disease prior to August 
3, 2006, is denied.

A 20 percent initial staged rating for lumbar spondylosis 
with degenerative joint disease is granted from August 3, 
2006, subject to the law and regulations governing the award 
of monetary benefits.

An initial compensable rating for right shoulder tendonitis 
prior to November 1, 2007, is denied.

A 20 percent initial staged rating for right shoulder 
tendonitis is granted from November 1, 2007, subject to the 
law and regulations governing the award of monetary benefits.

A compensable initial rating for status post nasal fracture 
is denied.

A compensable initial rating for herpes simplex type II is 
denied.

A compensable initial rating for scars of second digits of 
both hands is denied.

Service connection for left wrist tendonitis residuals of a 
left wrist injury is granted.

Service connection for history of a left foot injury is 
denied.

Service connection for erectile dysfunction is granted.

Service connection for status post left varicocelectomy is 
denied.

Service connection for status post right index finger 
fracture is denied.

Service connection for status post left index finger fracture 
is denied.



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


